            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.29 Page 1 of 23



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Joseph Duffy (State Bar No. 241854)
                    2   joseph.duffy@morganlewis.com
                        Taylor C. Day (State Bar No. (267435)
                    3   taylor.day@morganlewis.com
                        Brianna R. Howard (State Bar No. 314642)
                    4   brianna.howard@morganlewis.com
                        300 South Grand Avenue
                    5   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    6   Tel: 213-612-2500 Fax: 213-612-2501
                    7   Attorneys for Defendant AMAZON.COM, INC.
                    8                        UNITED STATES DISTRICT COURT
                    9                      SOUTHERN DISTRICT OF CALIFORNIA
                 10     DRICKEY JACKSON,                    Case No. 3:20-cv-02365-WQH-BGS
                        individually and on behalf of all
                 11     others similarly situated,          MEMORANDUM OF POINTS AND
                                                            AUTHORITIES IN SUPPORT OF
                 12                        Plaintiff,       DEFENDANT AMAZON.COM,
                                                            INC.’S MOTION TO COMPEL
                 13                  vs.                    ARBITRATION, DISMISS, OR, IN
                                                            THE ALTERNATIVE, TO STAY
                 14     AMAZON.COM, INC.,
                                                            Hearing Date: March 1, 2021
                 15                        Defendant.
                                                            NO ORAL ARGUMENT UNLESS
                 16                                         REQUESTED BY THE COURT
                 17
                                                            Honorable William Q. Hayes
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                      MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP                                                         MTN TO COMPEL ARBITRATION
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                           3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.30 Page 2 of 23



                    1                                         TABLE OF CONTENTS
                    2   I.     INTRODUCTION ............................................................................................ 1
                    3   II.    FACTUAL BACKGROUND .......................................................................... 2
                    4          A.       Plaintiff’s Participation In The Amazon Flex Program ......................... 2
                    5          B.       Amazon Flex Independent Contractor Terms Of Service ..................... 3
                    6          C.       Plaintiff’s Allegations. ........................................................................... 5
                    7   III.   ARGUMENT ................................................................................................... 6
                    8          A.       The Court Should Compel Plaintiff’s Claims To Arbitration And Stay
                                        Or Dismiss This Action. ........................................................................ 6
                    9
                                        1.       The Parties Agreed To Arbitrate These Claims. ......................... 6
                 10
                                        2.       The FAA Requires Enforcing The Arbitration Agreement. ........ 8
                 11
                                        3.       State Law Requires Enforcing The Arbitration Agreement. ..... 10
                 12
                                                 a.       Delaware Law Requires Enforcement. ........................... 12
                 13
                                                 b.       Alternatively, California Law Requires Enforcement. ... 13
                 14
                                        4.       The Court Should Stay Or Dismiss This Action. ...................... 15
                 15
                               B.       At A Minimum, The Court Should Stay This Action Pending The
                 16                     Resolution Of The Rittmann Supreme Court Proceedings. ................. 16
                 17     IV.    CONCLUSION .............................................................................................. 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                                MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                 i            MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                                      3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.31 Page 3 of 23



                    1                                        TABLE OF AUTHORITIES
                    2
                                                                                                                                   Page(s)
                    3   Federal Cases
                    4   Abram v. C.R. England, Inc.,
                          No. 20-cv-764, 2020 WL 5077373 (C.D. Cal. June 23, 2020) ........................... 11
                    5
                    6   Atwood v. Rent-A-Ctr. E., Inc.,
                           No. 15-cv-1023, 2016 WL 2766656 (S.D. Ill., May 13, 2016)........................... 11
                    7
                        Brennan v. Opus Bank,
                    8      796 F.3d 1125 (9th Cir. 2015) ............................................................................... 8
                    9
                        Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
                 10       207 F.3d 1126 (9th Cir. 2000) ............................................................................... 6
                 11     Clinton v. Jones,
                 12        520 U.S. 681 (1997) ............................................................................................ 16
                 13     Dean Witter Reynolds, Inc. v. Byrd,
                 14       470 U.S. 213 (1985) .............................................................................................. 8

                 15     Delgado v. Ally Fin., Inc.,
                          No. 17-cv-2189, 2018 WL 2128661 (S.D. Cal. May 8, 2018)............................ 16
                 16
                 17     Diaz v. Mich. Logistics Inc.,
                           167 F. Supp. 3d (E.D.N.Y. 2016) ........................................................................ 11
                 18
                        First Options of Chi., Inc. v. Kaplan,
                 19
                           514 U.S. 938 (1995) .............................................................................................. 6
                 20
                        Gardensensor, Inc. v. Stanley Black & Decker, Inc.,
                 21       No. 12-cv-3922, 2012 WL 12925714 (N.D. Cal. Oct. 25, 2012) ....................... 12
                 22
                        Johnmohammadi v. Bloomingdale’s, Inc.,
                 23        755 F.3d 1072 (9th Cir. 2014) ............................................................................. 15
                 24     Kauffman v. U-Haul Int’l, Inc.,
                 25       No. 16-cv-4580, 2018 WL 4094959 (E.D. Pa. Aug. 28, 2018) .......................... 11

                 26     Landis v. N. Am. Co.,
                          299 U.S. 248 (1936) ............................................................................................ 16
                 27
                 28
MORGAN, LEWIS &                                                                                 MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                  ii           MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                                       3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.32 Page 4 of 23



                    1   Levya v. Certified Grocers of Cal., Ltd.,
                    2      593 F.2d 857 (9th Cir. 1979) ............................................................................... 16

                    3   Lockyer v. Mirant Corp.,
                          398 F.3d 1098 (9th Cir. 2005) ............................................................................. 16
                    4
                    5   Maldonado v. Sys. Servs. of Am., Inc.,
                          No. 09-cv-542, 2009 WL 10675793 (C.D. Cal. June 18, 2009) ............. 10, 11, 12
                    6
                        Mason-Dixon Lines, Inc. v. Local Union No. 560,
                    7
                          443 F.2d 807 (3d Cir. 1971) ................................................................................ 15
                    8
                        McGrath v. DoorDash, Inc.,
                    9     No. 19-cv-5279, 2020 WL 6526129 (N.D. Cal. Nov. 5, 2020) ............................ 9
                 10
                        Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
                 11        473 U.S. 614 (1985) .............................................................................................. 6
                 12     New Prime Inc. v. Oliveira,
                 13       139 S. Ct. 532 (2019) ............................................................................................ 9
                 14     Palcko v. Airborne Express, Inc.,
                           372 F.3d 588 (3d Cir. 2004) .................................................................... 10, 11, 12
                 15
                 16     Poublon v. C.H. Robinson Co.,
                          846 F.3d 1251 (9th Cir. 2017) ............................................................................. 15
                 17
                        Rittmann v. Amazon.com, Inc.,
                 18
                           971 F.3d 904 (9th Cir. 2020) ........................................................................ passim
                 19
                        Rittmann v. Amazon.com, Inc.,
                 20        No. 20-622 (U.S. Nov. 4, 2020) ............................................................................ 2
                 21
                        Salberg v. Massage Green Int’l Franchise Corp.,
                 22        No. 15-cv-2805, 2016 WL 3667154 (S.D. Cal. July 11, 2016) .......................... 16
                 23     Waithaka v. Amazon.com, Inc.,
                 24       No. 19-cv-1320, 2020 WL 7028945 (W.D. Wash. Nov. 30, 2020) .............. 16, 17
                 25     Wallace v. Grubhub Holdings, Inc.,
                 26       970 F.3d 798 (7th Cir. 2020) .............................................................................. 10

                 27
                 28
MORGAN, LEWIS &                                                                                 MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                 iii           MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                                       3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.33 Page 5 of 23



                    1   California Cases
                    2
                        Armendariz v. Found. Health Psychcare Servs., Inc.,
                    3     24 Cal. 4th 83 (2000) ..................................................................................... 14, 15
                    4   Engalla v. Permanente Med. Grp., Inc.,
                    5     15 Cal. 4th 951 (1997) ......................................................................................... 14

                    6   Guiliano v. Inland Empire Personnel, Inc.,
                          149 Cal. App. 4th 1276 (2007) .............................................................................. 9
                    7
                        Rosenthal v. Great W. Fin. Sec. Corp.,
                    8     14 Cal. 4th 394 (1996) ......................................................................................... 14
                    9   Ruiz v. Sysco Food Services,
                 10        122 Cal. App. 4th 520 (2004) .............................................................................. 14
                 11     Delaware Cases
                 12
                        Carder v. Carl M. Freeman Cmtys., LLC,
                 13       Civ. No. 3319-VCP, 2009 WL 106510 (Del. Ch. Jan. 5, 2009) ........................... 8
                 14     Graham v. State Farm Mut. Auto. Ins. Co.,
                 15       565 A.2d 908 (Del. 1989) .............................................................................. 12, 13
                 16     Osborn ex rel. Osborn v. Kemp,
                 17       991 A.2d 1153 (Del. 2010) .................................................................................... 7

                 18     SBC Interactive, Inc. v. Corp. Media Partners,
                          714 A.2d 758 (Del. 1999) .................................................................................... 13
                 19
                 20     Federal Statutes

                 21     9 U.S.C. § 1................................................................................................................. 1

                 22     9 U.S.C. § 2............................................................................................................. 8, 9
                 23
                        California Statutes
                 24
                 25     CAL. CIV. PROC. CODE § 1281 .................................................................................. 14

                 26     CAL. CODE CIV. PROC. § 1280 .................................................................................. 14
                 27
                 28
MORGAN, LEWIS &                                                                                      MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                     iv             MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                                            3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.34 Page 6 of 23



                    1   Other Authorities
                    2   DEL. CODE tit. 10, § 5703 ......................................................................................... 13
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                                 MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                 v             MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                                       3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.35 Page 7 of 23



                    1   I.     INTRODUCTION
                    2          Defendant Amazon.com, Inc. moves to compel the claims of Plaintiff
                    3   Drickey Jackson to arbitration under the Federal Arbitration Act (“FAA”), 9 U.S.C.
                    4   § 1 et seq., or applicable state law. Plaintiff agreed to arbitrate his individual and
                    5   putative class claims in this action on an individual basis through the Amazon Flex
                    6   Terms of Service (“TOS”). Under governing law, courts must enforce such
                    7   provisions as written. The Court should do so here and stay or dismiss this action.
                    8          The TOS version that applies in this case provides that the contracting parties
                    9   will arbitrate any disputes and claims relating to the agreement, Amazon Flex
                 10     drivers’ participation in the Amazon Flex program, and those drivers’ performance
                 11     of Amazon Flex services. It also provides that this agreement to arbitrate is
                 12     governed by the FAA, but if the FAA is held inapplicable for any reason, the
                 13     agreement to arbitrate is enforceable under the law of Delaware (Amazon’s state of
                 14     incorporation). Like the FAA, Delaware law strongly supports enforcement of
                 15     agreements to arbitrate, and it requires enforcing the agreement here.
                 16            Plaintiff may attempt to avoid his promise to arbitrate by invoking the Ninth
                 17     Circuit’s decision in Rittmann v. Amazon.com, Inc., 971 F.3d 904 (9th Cir. 2020).
                 18     But such an argument would fail. In Rittmann, the court held that an earlier
                 19     iteration of the Amazon Flex TOS was unenforceable on the theory that Amazon
                 20     Flex drivers are transportation workers engaged in interstate commerce within the
                 21     meaning of the exemption in section 1 of the FAA, see 9 U.S.C. § 1, and the theory
                 22     that the contracting parties did not want their arbitration agreement enforced under
                 23     Washington law even if the FAA exemption applied. Amazon believes that
                 24     Rittmann’s holding is incorrect and inconsistent with the decisions of other circuits.
                 25     It has filed a petition for certiorari asking the Supreme Court to review the issue and
                 26     resolve the circuit split.
                 27
                 28
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   1         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.36 Page 8 of 23



                    1         But the critical point for present purposes is that Rittmann has no bearing on
                    2   whether Delaware law requires arbitration here under the newer Amazon Flex TOS.
                    3   The earlier version at issue in Rittmann did not direct courts to compel arbitration
                    4   under Delaware law if the FAA exemption applied. Nor, for that matter, is Amazon
                    5   attempting to enforce the arbitration agreement under Washington law. The Court
                    6   has no reason not to enforce the parties’ unambiguous agreement, including their
                    7   agreement to arbitrate and their agreement to enforce that agreement using state law
                    8   if need be, much as courts have done in similar cases across the country. And even
                    9   if one improperly ignored the parties’ express choice of law, Plaintiff would
                 10     nonetheless be obligated to arbitrate his claims under California law. Nothing in
                 11     Rittmann suggests otherwise.
                 12           The Court should hold Plaintiff to his agreement to arbitrate and stay or
                 13     dismiss Plaintiff’s claims. Alternatively, the Court should stay Plaintiff’s action at
                 14     least until the Supreme Court resolves Amazon’s petition for certiorari in Rittmann
                 15     v. Amazon.com, Inc., No. 20-622 (U.S. Nov. 4, 2020), which should occur by the
                 16     end of February 2021, and if the Supreme Court grants certiorari, until the Supreme
                 17     Court issues its judgment.
                 18        II. FACTUAL BACKGROUND
                 19           A.     Plaintiff’s Participation In The Amazon Flex Program.
                 20           This action arises out of Plaintiff’s participation in the Amazon Flex program
                 21     as a local delivery driver. See Compl. ¶¶ 2, 4. Amazon offers various products for
                 22     purchase, and third-party providers deliver many of these products to the customers
                 23     who purchase them. Some of these delivery providers are individual independent
                 24     contractors like Plaintiff who sign up through a smartphone application-based
                 25     program called Amazon Flex to make local deliveries using their personal vehicles.
                 26     See Declaration of Prashanth Paramanandan (“Paramanandan Decl.”) ¶¶ 3–5.
                 27
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  2         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
            Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.37 Page 9 of 23



                    1         B.     Amazon Flex Independent Contractor Terms Of Service.
                    2         To become eligible to make Amazon Flex deliveries, an individual must
                    3   download the Amazon Flex smartphone application and create an account. Id. ¶ 5.
                    4   The individual must also affirmatively agree to the TOS. Id. ¶¶ 5, 8. Prospective
                    5   Amazon Flex drivers are free to spend as much time as they wish reviewing the
                    6   TOS before accepting them. Id. ¶ 7.
                    7         There have been two versions of the TOS during the relevant time period.
                    8   The first (the “2016 TOS”) was in effect between September 21, 2016 and October
                    9   3, 2019. Id. ¶ 6 & Ex. A. The second (the “2019 TOS”) has been in effect since
                 10     October 3, 2019. Id. ¶ 6 & Ex. B. Both versions include an agreement to arbitrate
                 11     disputes. See id., Ex. A (2016 TOS), § 11; id., Ex. B (2019 TOS), § 11.
                 12           The 2019 version governs here. On or around December 6, 2016, Plaintiff
                 13     agreed to the 2016 TOS. Id. ¶ 11. He first clicked a button signifying his assent to
                 14     the 2016 TOS as a whole. There was then a separate screen prominently labeled
                 15     “arbitration clause” with bold and all caps letters setting forth the arbitration
                 16     agreement. Id. ¶ 9. Plaintiff reviewed the arbitration clause screen and clicked on
                 17     “I agree and accept,” signifying his assent to the agreement’s arbitration provision.
                 18     Id. ¶¶ 9, 11. Although Plaintiff had the opportunity to opt out of that arbitration
                 19     agreement, he did not do so. Id. ¶¶ 10–11. Section 13 of the 2016 TOS governed
                 20     modifications to the agreement. It stated:
                 21                 Amazon may modify this Agreement, including the Program
                 22                 Policies, at any time by providing notice to you through the
                                    Amazon Flex app or otherwise providing notice to you. You are
                 23                 responsible for reviewing this Agreement regularly to stay
                 24                 informed of any modifications. If you continue to perform the
                                    Services or access Licensed Materials (including accessing the
                 25                 Amazon Flex app) after the effective date of any modification to
                 26                 this Agreement, you agree to be bound by such modifications.
                                    However, . . . any modifications to Section 11 will not apply to
                 27                 claims that accrued or to disputes that arose prior to such
                 28                 modification.
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   3         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.38 Page 10 of 23



                    1   Id., Ex. A (2016 TOS), § 13. Plaintiff received notice that Amazon was introducing
                    2   the new 2019 TOS on October 3, 2019. Id. ¶¶ 13–14. He then continued to
                    3   perform deliveries on multiple occasions after that, including into 2020. Id. ¶ 14.
                    4         Like its 2016 predecessor, the 2019 version of the TOS contains provisions
                    5   expressing a mutual agreement to arbitrate disputes. Specifically, the first page of
                    6   the 2019 TOS states:
                    7                YOU AND AMAZON AGREE TO RESOLVE DISPUTES
                    8                BETWEEN YOU AND AMAZON ON AN INDIVIDUAL
                                     BASIS THROUGH FINAL AND BINDING ARBITRATION.
                    9                YOU AND AMAZON WAIVE THE RIGHT TO PURSUE
                 10                  THE RESOLUTION OF ANY SUCH DISPUTE IN A
                                     COURT AND WAIVE THE RIGHT TO A TRIAL BY
                 11                  JURY.
                 12     Id., Ex. B (2019 TOS), at 20 (emphasis and capitalization in original). And section
                 13     11 states:
                 14
                                     THE PARTIES WILL RESOLVE BY FINAL AND BINDING
                 15                  ARBITRATION, RATHER THAN IN COURT OR TRIAL BY
                                     JURY, ANY DISPUTE OR CLAIM, WHETHER BASED ON
                 16
                                     CONTRACT, COMMON LAW, OR STATUTE, ARISING OUT
                 17                  OF OR RELATING IN ANY WAY TO THIS AGREEMENT,
                                     INCLUDING TERMINATION OF THIS AGREEMENT, TO
                 18
                                     YOUR PARTICIPATION IN THE PROGRAM, OR TO YOUR
                 19                  PERFORMANCE OF SERVICES. TO THE EXTENT
                 20                  PERMITTED BY LAW, THE PRECEDING SENTENCE
                                     APPLIES TO ANY DISPUTE OR CLAIM THAT OTHERWISE
                 21                  COULD BE ASSERTED BEFORE A GOVERNMENT
                 22                  ADMINISTRATIVE AGENCY.

                 23     Id., Ex. B (2019 TOS), § 11.
                 24           The 2019 TOS has a choice-of-law provision that differs from that in the
                 25     2016 version. Unlike its predecessor, the 2019 TOS states that Delaware law
                 26     generally governs the agreement’s interpretation and also governs enforcement of
                 27     the arbitration provisions if the FAA is inapplicable for any reason:
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  4         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.39 Page 11 of 23



                    1              The interpretation of this Agreement is governed by the law of
                    2              the state of Delaware without regard to its conflict of laws
                                   principles, except for Section 11 of this Agreement, which is
                    3              governed by the Federal Arbitration Act and applicable federal
                    4              law. If, for any reason, the Federal Arbitration Act is held by a
                                   court of competent jurisdiction not to apply to Section 11 of this
                    5              Agreement, the law of the state of Delaware will govern Section
                    6              11 of this Agreement, including without limitation the common
                                   law of contracts of such state if any statute could be interpreted to
                    7              limit the right of Amazon or you to arbitrate pursuant to Section
                    8              11 of this Agreement.
                    9   Id., Ex. B (2019 TOS), § 12; cf. id., Ex. A (2016 TOS), § 12 (generally applying
                 10     Washington state law “except for Section 11,” without discussing what law applies
                 11     if a court holds the FAA inapplicable to Section 11).
                 12           C.    Plaintiff’s Allegations.
                 13           Plaintiff claims that he created posts on Facebook about his experience as an
                 14     Amazon Flex driver and shared them with groups created for this purpose. Compl.
                 15     ¶¶ 1–2, 14–16. These Facebook groups are designed to allow Facebook users to
                 16     communicate with others who share the same interests. See concurrently filed
                 17     Request for Judicial Notice (“RJN”), Ex. A (Facebook Help Center webpage).
                 18     Individual users can create and administer groups and, in the process, determine
                 19     whether the group will be “public” or “private.” See id., Ex. B (Facebook Help
                 20     Center webpage). As a general rule, anyone can view content in a public group,
                 21     while only group members can view content in a private group. Id. For a private
                 22     group, the group administrator has the ability to approve or decline member
                 23     requests according to whatever standards (or lack thereof) they choose to follow.
                 24     See id., Ex. C (Facebook Help Center webpage).
                 25           Plaintiff alleges that he communicated with other Amazon Flex drivers about
                 26     the Amazon Flex program in closed Facebook groups. Compl. ¶¶ 2, 4, 14–16, 25–
                 27     26. He alleges that Amazon employees or agents were admitted to these groups by
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  5         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.40 Page 12 of 23



                    1   the group administrators and were then able to view his posts. Id. ¶¶ 17–19. In
                    2   addition, Plaintiff alleges that posts Amazon Flex drivers make in these forums “are
                    3   compiled into reports” for Amazon about the matters that are of concern to Amazon
                    4   Flex drivers. Id. ¶¶ 19–23.
                    5         Plaintiff contends these alleged acts amount to a wiretap under California
                    6   law. Id. ¶¶ 24–29. He asserts claims on his own behalf and on behalf of a class of
                    7   California Amazon Flex drivers who were “members of the closed Facebook
                    8   groups, and whose electronic communications were intercepted by Defendant.” Id.
                    9   ¶ 30. Those claims include: two claims alleging wiretapping under the California
                 10     Invasion of Privacy Act, a claim alleging intrusion upon seclusion, and a claim
                 11     alleging invasion of privacy under the California constitution. Id. ¶¶ 37–72. These
                 12     claims are all “disputes” and “claims” under the arbitration provisions Plaintiff
                 13     agreed to with Amazon.
                 14        III.      ARGUMENT
                 15           A.     The Court Should Compel Plaintiff’s Claims To Arbitration And
                                     Stay Or Dismiss This Action.
                 16
                 17                  1.    The Parties Agreed To Arbitrate These Claims.
                 18           “[T]he first task of a court asked to compel arbitration of a dispute is to
                 19     determine whether the parties agreed to arbitrate that dispute.” Mitsubishi Motors
                 20     Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985); see also, e.g.,
                 21     Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).
                 22     In making this determination within the FAA’s framework, courts “apply ordinary
                 23     state-law principles that govern the formation of contracts.” First Options of Chi.,
                 24     Inc. v. Kaplan, 514 U.S. 938, 944 (1995).
                 25           Under ordinary state-law principles, the parties agreed to arbitrate these
                 26     claims. See, e.g., Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1158 (Del. 2010)
                 27     (explaining that under Delaware law, “a valid contract exists when (1) the parties
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  6         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.41 Page 13 of 23



                    1   intended that the contract would bind them, (2) the terms of the contract are
                    2   sufficiently definite, and (3) the parties exchange legal consideration”). In signing
                    3   up to perform Amazon Flex deliveries, Plaintiff agreed to the 2016 TOS.
                    4   Paramanandan Decl. ¶¶ 5, 11. In so doing, he agreed to accept updates to the TOS
                    5   if he continued to perform deliveries after the updated TOS took effect. Id., Ex. A
                    6   (2016 TOS), § 13. Plaintiff received notice that Amazon was introducing the new
                    7   2019 TOS on October 3, 2019, and continued to perform deliveries afterward. Id.
                    8   ¶ 14. Plaintiff admits he performs Amazon Flex deliveries, Compl. ¶ 2, and none of
                    9   his allegations call the validity of his agreement into question.
                 10           Nor is there any serious dispute that the claims in this suit fall within the
                 11     scope of the arbitration provision. Under the 2019 TOS (much as with the 2016
                 12     TOS to which Plaintiff had assented), Plaintiff agreed to arbitrate on an individual
                 13     basis “any dispute or claim, whether based on contract, common law, or statute,
                 14     arising out of or relating in any way to this agreement, including termination of this
                 15     agreement, to your participation in the program, or to your performance of
                 16     services.” Paramanandan Decl., Ex. B (2019 TOS), § 11 (emphasis added and
                 17     capitalization omitted). That language applies here. The heart of this lawsuit is the
                 18     allegation that Amazon monitored closed Facebook groups in which Plaintiff and
                 19     other Amazon Flex drivers discussed their experiences with the Amazon Flex
                 20     program. See Compl. ¶ 2. These claims easily “relat[e] to” Plaintiff’s
                 21     “participation in the [Amazon Flex] program” or “performance of services.”
                 22           Moreover, if there were any dispute about the scope of the arbitration
                 23     agreement, it would have to be settled by the arbitrator rather than the Court.
                 24     Through the 2019 TOS, Plaintiff agreed to arbitrate any disputes over arbitrability
                 25     (other than disputes over the validity and enforceability of the arbitration
                 26     agreement) through the agreement’s incorporation of the Commercial Arbitration
                 27     Rules of the American Arbitration Association (“AAA”). See Paramanandan Decl.,
                 28
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   7         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.42 Page 14 of 23



                    1   Ex. B (2019 TOS), § 11(k) (agreeing that arbitration would be conducted under the
                    2   AAA Commercial Arbitration Rules); id. § 11(l) (agreeing, as relevant here, that
                    3   courts would resolve disputes about the validity and enforceability of the 2019 TOS
                    4   as a whole and whether it is exempt from the FAA, but that the “arbitrator must
                    5   resolve all other disputes, including the arbitrability of claims”); Brennan v. Opus
                    6   Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (explaining that adopting the AAA
                    7   arbitration rules constitutes an agreement to arbitrate arbitrability); Carder v. Carl
                    8   M. Freeman Cmtys., LLC, Civ. No. 3319-VCP, 2009 WL 106510, at *3–6 (Del. Ch.
                    9   Jan. 5, 2009) (plaintiff’s argument that arbitration agreement did not cover his
                 10     claims was an issue for the arbitrator because the agreement adopted AAA
                 11     arbitration rules).
                 12            For these reasons, there is a valid and applicable agreement to arbitrate. And
                 13     as the next two sections explain, that agreement is enforceable under federal and
                 14     state law.
                 15                   2.      The FAA Requires Enforcing The Arbitration Agreement.
                 16            Under the FAA, an arbitration agreement in “a contract evidencing a
                 17     transaction involving commerce . . . shall be valid, irrevocable, and enforceable,
                 18     save upon such grounds as exist at law or in equity for the revocation of any
                 19     contract.” 9 U.S.C. § 2. When the FAA applies to an arbitration agreement, courts
                 20     must compel arbitration according to the agreement’s terms and stay (or dismiss)
                 21     the litigation. Id. §§ 3, 4; see Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213,
                 22     218 (1985) (“By its terms, the Act . . . mandates that district courts shall direct the
                 23     parties to proceed to arbitration on issues as to which an arbitration agreement has
                 24     been signed.”).
                 25            There is no question that both versions of the Amazon Flex TOS fall within
                 26     the general coverage of the FAA as established by section 2. Amazon’s operations
                 27     involve interstate commerce, and the TOS are “a contract evidencing a transaction
                 28
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   8         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.43 Page 15 of 23



                    1   involving commerce.” See, e.g., Guiliano v. Inland Empire Personnel, Inc., 149
                    2   Cal. App. 4th 1276, 1287 (2007) (FAA’s interstate commerce requirement was met
                    3   “[g]iven [defendant’s] undisputed interstate business activities”). In addition, the
                    4   parties agreed in section 12 of both TOS versions that the FAA would govern the
                    5   arbitration provisions in section 11. Paramanandan Decl., Ex. B (2019 TOS),
                    6   §§ 11–12; Ex. A (2016 TOS), §§ 11–12. That agreement puts to rest any possible
                    7   doubt about whether the agreement satisfies the requirements in section 2 of the
                    8   FAA. See, e.g., McGrath v. DoorDash, Inc., No. 19-cv-5279, 2020 WL 6526129,
                    9   at *5 (N.D. Cal. Nov. 5, 2020) (collecting cases holding that section 2’s
                 10     jurisdictional requirement is satisfied if the parties choose application of the FAA).
                 11           In Rittmann, however, the Ninth Circuit held that regardless of the general
                 12     coverage provision of section 2, Amazon Flex drivers fell within the exemption of
                 13     section 1. That provision excludes from the FAA’s coverage “contracts of
                 14     employment of seamen, railroad employees, or any other class of workers engaged
                 15     in foreign or interstate commerce.” 9 U.S.C. § 1; see Rittmann, 971 F.3d at 921
                 16     (“We hold that the AmFlex delivery providers in this case are transportation
                 17     workers engaged in interstate commerce and are thus exempt from the FAA’s
                 18     enforcement provisions pursuant to § 1.”).
                 19           Amazon maintains Rittmann was incorrectly decided and has filed a petition
                 20     for certiorari asking the Supreme Court to review the Ninth Circuit’s ruling. As the
                 21     petition explains, the scope of the section 1 exemption turns on the “ordinary”
                 22     meaning of the statutory language “at the time Congress enacted the statute.” New
                 23     Prime Inc. v. Oliveira, 139 S. Ct. 532, 539 (2019) (citation omitted). When the
                 24     FAA was enacted, the ordinary meaning of the phrase “class of workers engaged in
                 25     foreign or interstate commerce” did not extend to workers employed in local,
                 26     intrastate transportation activities. The word “engaged” indicates an emphasis on
                 27     what the class of workers is hired to do. Rittmann, 971 F.3d at 925–26 (Bress, J.,
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  9         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.44 Page 16 of 23



                    1   dissenting). And “interstate commerce,” as it relates to transportation work, refers
                    2   to transporting goods or persons between different states. Id. Putting the relevant
                    3   “definitions together most reasonably indicates” the exemption “applies to workers
                    4   ‘[o]ccupied’ or ‘employed’ in the ‘transportation of . . . property . . . between points
                    5   in one state and points in another state.’” Id. (citation omitted).
                    6         Plaintiff must therefore “demonstrate that the interstate movement of goods
                    7   is a central part of the job description of the class of workers to which [he]
                    8   belong[s].” Wallace v. Grubhub Holdings, Inc., 970 F.3d 798, 803 (7th Cir. 2020)
                    9   (Barrett, J.). And he cannot. Plaintiff does not and cannot allege he was part of a
                 10     class of workers that is engaged to deliver goods across state lines.
                 11           Amazon has sought Supreme Court review to resolve the circuit split and
                 12     hold that under a proper interpretation of the FAA, the section 1 exemption does
                 13     not apply to the Amazon Flex TOS. Amazon therefore preserves its argument that
                 14     the FAA requires compelling Plaintiff to arbitration should the Supreme Court
                 15     reverse the Ninth Circuit’s decision in Rittmann.
                 16                  3.     State Law Requires Enforcing The Arbitration Agreement.
                 17           Even if Plaintiff’s arbitration agreement falls outside the FAA because of the
                 18     section 1 exemption and Rittmann, state law still requires its enforcement. See, e.g.,
                 19     Palcko v. Airborne Express, Inc., 372 F.3d 588, 596 (3d Cir. 2004) (enforcing an
                 20     arbitration agreement under Washington state law despite the court’s application of
                 21     the section 1 exemption because there was “no reason to release the parties from
                 22     their own agreement” and because “the effect of Section 1 is merely to leave the
                 23     arbitrability of disputes in the excluded categories as if the [FAA] had never been
                 24     enacted” (citation omitted)); Maldonado v. Sys. Servs. of Am., Inc., No. 09-cv-542,
                 25     2009 WL 10675793, at *2 (C.D. Cal. June 18, 2009) (compelling arbitration under
                 26     the California Arbitration Act even though the FAA exemption applied).
                 27
                 28
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  10         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.45 Page 17 of 23



                    1         Nothing in Rittmann supports a different conclusion. Rather, the majority
                    2   there concluded that the 2016 TOS, as written, did not manifest an agreement to
                    3   arbitrate under Washington state law if the FAA exemption applies. Rittmann, 971
                    4   F.3d at 919–21. But the Rittmann court did not question the broad judicial
                    5   consensus that courts should generally enforce arbitration agreements under
                    6   applicable state law even when the agreements are exempt from the FAA. See, e.g.,
                    7   Palcko, 372 F.3d at 596; Maldonado, 2009 WL 10675793, at *2; Kauffman v. U-
                    8   Haul Int’l, Inc., No. 16-cv-4580, 2018 WL 4094959, at *5 (E.D. Pa. Aug. 28, 2018)
                    9   (assuming application of the exemption but compelling arbitration under
                 10     Pennsylvania law); Diaz v. Mich. Logistics Inc., 167 F. Supp. 3d, 375, 381
                 11     (E.D.N.Y. 2016) (assuming application of the exemption but compelling arbitration
                 12     under New York law while assuming that the FAA section 1 exemption applied);
                 13     Atwood v. Rent-A-Ctr. E., Inc., No. 15-cv-1023, 2016 WL 2766656, at *3 (S.D. Ill.,
                 14     May 13, 2016) (compelling arbitration under the Illinois Uniform Arbitration Act
                 15     even though the FAA exemption applied).
                 16           In this case, the governing TOS is the 2019 TOS, not the 2016 TOS, and
                 17     Amazon is not seeking enforcement under Washington state law. Moreover, the
                 18     2019 TOS expressly states that if the FAA were inapplicable, Delaware law would
                 19     govern Section 11 relating to arbitration. Delaware law requires enforcement of the
                 20     agreement to arbitrate. See Abram v. C.R. England, Inc., 20-cv-764, 2020 WL
                 21     5077373, at *7 (C.D. Cal. June 23, 2020) (reaffirming decision to compel
                 22     arbitration under Utah law, despite district court ruling in Rittmann, because the
                 23     contracting parties expressly chose Utah arbitration law as a fallback to the FAA).
                 24     Even if it did not, California law would apply and require enforcement as well. See
                 25     Maldonado, 2009 WL 10675793, at *2 (“California law related to arbitrations may
                 26     be enforced where the FAA does not apply.”).
                 27
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                 11         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.46 Page 18 of 23



                    1                      a.     Delaware Law Requires Enforcement.
                    2         Unlike the 2016 TOS at issue in Rittmann, the 2019 TOS contains a choice-
                    3   of-law provision designating Delaware law as the governing law with respect to all
                    4   matters not otherwise governed by the FAA. Paramanandan Decl., Ex. B (2019
                    5   TOS), § 12. In addition, the choice-of-law provision states “[i]f, for any reason, the
                    6   [FAA] is held by a court of competent jurisdiction not to apply to Section 11 of this
                    7   Agreement, the law of the state of Delaware will govern Section 11.” Id. The 2016
                    8   TOS, on the other hand, selected application of Washington law “except for Section
                    9   11,” which was “governed by the [FAA] and applicable federal law,” without
                 10     specifically addressing the possibility of a court finding the arbitration agreement
                 11     exempt from the FAA. Rittmann, 971 F.3d at 920. The Rittmann majority
                 12     interpreted the 2016 choice-of-law provision as indicating that the parties did not
                 13     want to Washington law to apply to the arbitration provision even if the FAA were
                 14     held inapplicable. While Amazon disagrees with that interpretation, the question is
                 15     academic in this case given the different language of the 2019 TOS. The parties to
                 16     the 2019 TOS, like the contracting parties in Palcko, expressly “provided for [the]
                 17     contingency” of a court holding the FAA inapplicable. Palcko, 372 F.3d at 596.
                 18     So the Court should direct arbitration under the parties’ fallback choice of law
                 19     much as the Third Circuit did in Palcko.1
                 20           The Delaware Supreme Court has long emphasized that “the public policy of
                 21     [Delaware] favors the resolution of disputes through arbitration.” Graham v. State
                 22     Farm Mut. Auto. Ins. Co., 565 A.2d 908, 911 (Del. 1989) (internal citation
                 23     omitted). Reflecting that policy, Delaware “enacted a Uniform Arbitration Act”
                 24
                        1
                          California conflicts-of-law principles govern here because this is a diversity action
                 25     filed in California federal court. E.g., Gardensensor, Inc. v. Stanley Black &
                 26     Decker, Inc., No. 12-cv-3922, 2012 WL 12925714, at *3 (N.D. Cal. Oct. 25, 2012).
                        Under those principles, courts “respect choice-of-law provisions” if the chosen state
                 27     “has a substantial relationship to the parties.” Id. at *4. That condition is met
                 28     because one of the parties is “incorporated in the state of Delaware.” Id.
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  12        MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.47 Page 19 of 23



                    1   that is “similar to the [FAA].” Id. (citing DEL. CODE tit. 10, §§ 5701–5725). The
                    2   Delaware Uniform Arbitration Act similarly “provides that ‘a written agreement to
                    3   submit to arbitration any controversy existing at or arising after the effective date of
                    4   the agreement is valid, enforceable and irrevocable, save upon such grounds as
                    5   exist at law or in equity for the revocation of any contract.’” Id. (quoting DEL.
                    6   CODE tit. 10, § 5701). And “[a]ny doubt as to arbitrability is to be resolved in favor
                    7   of arbitration.” SBC Interactive, Inc. v. Corp. Media Partners, 714 A.2d 758, 761
                    8   (Del. 1999). Where, as here, “there is no substantial question whether a valid
                    9   agreement to arbitrate in [Delaware] was made or complied with the Court shall
                 10     order the parties to proceed with arbitration.” DEL. CODE tit. 10, § 5703.
                 11           Unlike the FAA, however, the Delaware Uniform Arbitration Act contains no
                 12     exemption for any sort of transportation workers. On the contrary, it states broadly
                 13     that the Act “applies to arbitration agreements between employers and employees
                 14     or between their respective representatives” (except for some collective bargaining
                 15     agreements). Id. § 5701. A fortiori, then, the act applies to independent contractor
                 16     relationships like the relationship between Amazon and Amazon Flex drivers.
                 17           Nor does Plaintiff have any colorable argument that the arbitration provision
                 18     is unconscionable: even when an arbitration provision is presented on a “take-it-or-
                 19     leave-it” basis, there is nothing inherently unfair about an arbitration provision.
                 20     Graham, 565 A.2d at 912–13. As the Delaware Supreme Court remarked, “it
                 21     would be highly inappropriate if this Court were to find a contract unconscionable
                 22     because it adheres to the declared public policy of this State.” Id. at 913. There is
                 23     no basis under Delaware law not to enforce the arbitration provision.
                 24                         b.    Alternatively, California Law Requires Enforcement.
                 25           While the 2019 TOS unambiguously chooses Delaware law if the FAA does
                 26     not apply to the arbitration provision, Plaintiff may contend that California law
                 27     applies instead. While Amazon disagrees, even if Plaintiff is right, he cannot avoid
                 28
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  13         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.48 Page 20 of 23



                    1   arbitration on such grounds. The arbitration provision in the 2019 TOS (and, for
                    2   that matter, the 2016 TOS) is fully enforceable under California law.
                    3         Like the FAA and Delaware law, California also has a strong public policy in
                    4   favor of arbitration, which is embodied in the California Arbitration Act (“CAA”),
                    5   CAL. CIV. PROC. CODE § 1280 et seq. See, e.g., Armendariz v. Found. Health
                    6   Psychcare Servs., Inc., 24 Cal. 4th 83, 97 (2000) (“California law, like federal law,
                    7   favors enforcement of valid arbitration agreements.”); Rosenthal v. Great W. Fin.
                    8   Sec. Corp., 14 Cal. 4th 394, 406 (1996) (“In most important respects, the California
                    9   statutory scheme on enforcement of private arbitration agreements is similar to the
                 10     [FAA].”). And again like the FAA and Delaware law, California’s arbitration
                 11     statute provides that “[a] written agreement to submit to arbitration an existing
                 12     controversy or a controversy thereafter arising is valid, enforceable and irrevocable,
                 13     save upon such grounds as exist for the revocation of any contract.” CAL. CIV.
                 14     PROC. CODE § 1281. California recognizes “a presumption in favor of arbitrability”
                 15     as well. Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 971 (1997); see
                 16     also Ruiz v. Sysco Food Services, 122 Cal. App. 4th 520, 538 (2004).
                 17           The CAA also resembles the Delaware Uniform Arbitration Act in expressly
                 18     providing that pre-dispute arbitration agreements between employers and
                 19     employees are enforceable. CAL. CODE CIV. PROC. § 1280(a) (stating that
                 20     agreements to arbitrate include “agreements between employers and employees or
                 21     between their respective representatives”). While, again, Amazon Flex drivers are
                 22     independent contractors, not employees, the fact that the CAA “contains no
                 23     exemption for employment contracts” underscores its policy in favor of enforcing
                 24     arbitration agreements for workforce arrangements like Amazon Flex. Armendariz,
                 25     24 Cal. 4th at 98.
                 26           Plaintiff cannot overcome that policy through any sort of unconscionability
                 27     argument. Under California law, a party opposing arbitration on such grounds
                 28
MORGAN, LEWIS &                                                              MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                 14         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                    3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.49 Page 21 of 23



                    1   bears the burden of proof and “must demonstrate that the contract as a whole or a
                    2   specific clause in the contract is both procedurally and substantively
                    3   unconscionable.” Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1260 (9th Cir.
                    4   2017) (internal citation omitted); see also Armendariz, 24 Cal. 4th at 114.2 Plaintiff
                    5   cannot show that either form of unconscionability exists here, let alone that forms
                    6   exist and justify refusing to enforce the arbitration agreement. As in Delaware, it is
                    7   not enough to argue that an agreement was presented “on a take-it-or-leave-it
                    8   basis.” Poublon, 846 F.3d at 1261.
                    9                4.     The Court Should Stay Or Dismiss This Action.
                 10           Because Plaintiff agreed to a valid and enforceable arbitration provision that
                 11     applies to the claims in this action, the litigation cannot continue. Where a district
                 12     court finds “that all of the claims raised in the action are subject to arbitration,” it
                 13     should “stay the action or dismiss it outright.” Johnmohammadi v. Bloomingdale’s,
                 14     Inc., 755 F.3d 1072, 1073–74 (9th Cir. 2014) (internal citation omitted).
                 15           Courts have power to enter such a stay both from section 3 of the FAA, see 9
                 16     U.S.C. § 3, and their “inherent power” to stay proceedings pending arbitration.
                 17     Mason-Dixon Lines, Inc. v. Local Union No. 560, 443 F.2d 807, 809 (3d Cir. 1971)
                 18     (holding that district court possessed inherent authority to enter a stay even though
                 19     contract fell within the FAA’s section 1 exemption). Courts have power to dismiss
                 20     in these circumstances from Rule 12(b)(6). See, e.g., Delgado v. Ally Fin., Inc., No.
                 21     17-cv-2189, 2018 WL 2128661, at *6 (S.D. Cal. May 8, 2018); Salberg v. Massage
                 22     Green Int’l Franchise Corp., No. 15-cv-2805, 2016 WL 3667154, at *2 (S.D. Cal.
                 23     July 11, 2016).
                 24
                 25     2
                          Amazon contends that Armendariz is inapplicable here because it is limited to
                 26     arbitration agreements entered into in the context of employer-employee
                        relationships. See Armendariz, 24 Cal. 4th at 90. Again, Plaintiff’s relationship
                 27     with Amazon was that of an independent contractor, not an employee, as both
                 28     versions of the TOS attest.
MORGAN, LEWIS &                                                                 MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                    15         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                       3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.50 Page 22 of 23



                    1         Accordingly, the Court should grant Amazon’s motion to compel and either
                    2   stay this action or dismiss under Rule 12(b)(6).
                    3         B.     At A Minimum, The Court Should Stay This Action Pending The
                                     Resolution Of The Rittmann Supreme Court Proceedings.
                    4
                    5         If the Court does not compel arbitration outright, it should at a minimum stay
                    6   this action based on the pending petition for a writ of certiorari in Rittmann. If the
                    7   Supreme Court grants the petition and holds that the FAA fully applies to the
                    8   Amazon Flex TOS, that will be dispositive of this motion. Given that possibility,
                    9   another court in the Ninth Circuit recently stayed another action involving Amazon
                 10     Flex drivers, and the same result is appropriate here. Waithaka v. Amazon.com,
                 11     Inc., No. 19-cv-1320, 2020 WL 7028945 (W.D. Wash. Nov. 30, 2020).
                 12           This Court “has broad discretion to stay proceedings as an incident to its power
                 13     to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706–07 (1997) (citing
                 14     Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); Lockyer v. Mirant Corp., 398 F.3d
                 15     1098, 1109 (9th Cir. 2005). “A trial court may . . . find it efficient for its own docket
                 16     and the fairest course for the parties to enter a stay of an action before it, pending
                 17     resolution of independent proceedings which bear upon the case.” Levya v. Certified
                 18     Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). “[T]he power to stay
                 19     proceedings is incidental to the power inherent in every court to control the
                 20     disposition of the causes on its docket with economy of time and effort for itself, for
                 21     counsel, and for litigants.” Landis, 299 U.S. at 254.
                 22           As the Waithaka district court concluded in materially identical circumstances,
                 23     the relevant factors support granting a stay: there is a sufficient probability that the
                 24     Supreme Court will grant the writ of certiorari, a significant possibility of reversal,
                 25     and a likelihood of irreparable harm if Amazon is denied its right to arbitrate rather
                 26     than litigate. 2020 WL 7028945, at *4–7. In fact, the balance of the equities tilts
                 27     even more strongly in favor of a stay here because the Supreme Court is likely to
                 28
MORGAN, LEWIS &                                                               MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                  16         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                     3:20-CV-02365-WQH-BGS
           Case 3:20-cv-02365-WQH-BGS Document 7-1 Filed 01/28/21 PageID.51 Page 23 of 23



                    1   decide whether to grant the petition within a month or so. See id. at *7 (noting that
                    2   the Supreme Court is scheduled to rule on the petition in February 2021). The
                    3   requested stay will not impose an improper delay on Plaintiff’s ability to pursue relief
                    4   in this recently filed case.
                    5      IV.        CONCLUSION
                    6          For all these reasons, Amazon respectfully requests that the Court compel
                    7   Plaintiff’s claims to arbitration and stay or dismiss this action. In the alternative,
                    8   Amazon requests that action be stayed pending the resolution of the Rittmann
                    9   Supreme Court proceedings.
                 10      Dated: January 28, 2021                     MORGAN, LEWIS & BOCKIUS LLP
                 11
                 12                                                  By /s/ Joseph Duffy
                                                                        Joseph Duffy
                 13                                                     Attorneys for Defendant
                                                                        Amazon.com, Inc.
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                MEMORANDUM OF PS&AS ISO
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                   17         MTN TO COMPEL ARBITRATION
   LOS ANGELES                                                                      3:20-CV-02365-WQH-BGS
